Title: Certificate for William Jackson, 12 June 1793
From: Washington, George
To: 



[Philadelphia, 12 June 1793]

I do by these presents certify, that, Major William Jackson has served in the Armies of America to the Southward, in the War between this Country & Great Britain—and (although his situation was too remote from mine for me to speak with decision of his conduct from personal observation⟨)⟩—yet I have no reason to doubt his having acted with distinguished reputation as an Officer. In Autumn of 1789 he became a member of my family, and remained therein until the beginning of the year 1792; during which time, his honor & integrity stood unimpeached in my estimation nor have I heard any thing since injurious to either. His leaving my family was an act of his own, proceeding as he has declared, from a desire to establish himself in some more permanent Walk. Given under my hand this 12th day of June 1793.

Go: Washington

